In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana
             ______________________________

                   No. 06-11-00081-CV
             ______________________________


         IN THE MATTER OF THE MARRIAGE OF
CHRISTINE RUTH SLANKER AND TED EUGENE SLANKER, JR.,
        AND IN THE INTEREST OF T.L.S., A CHILD




          On Appeal from the County Court at Law
                  Lamar County, Texas
                  Trial Court No. 77863




         Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Chief Justice Morriss
                                           MEMORANDUM OPINION

         Ted Eugene Slanker, Jr., has appealed ostensibly 1 from the trial court’s denial of his

motion to enforce a judgment nunc pro tunc, related to the property division ordered in the divorce

proceeding between Ted and Christine Ruth Slanker. The divorce and property division have

been the subject of a separate appeal to this Court, which appeal has now been decided.

         Because we have now decided the other appeal, by reversing and remanding the property

division for a new trial, there remains no judgment to enforce. A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings, including the

appeal. Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005).

         We dismiss this appeal as moot.


                                                                   Josh R. Morriss, III
                                                                   Chief Justice

Date Submitted:              December 19, 2011
Date Decided:                December 20, 2011




1
 Counsel’s discussion of the relief sought in this appeal appears to seek relitigation of the division of property, based
on allegations that appellee lied or misstated facts at trial and that the trial court erred in determining where a particular
sum of money had been deposited. The discussion is not directed at the issue stated in the brief. The brief also
contains no argument directed at the stated issue and no citation to any supporting authority, in violation of Rule 38 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.

                                                              2